           Case 1:21-cv-07505-JPC Document 6 Filed 09/18/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ZUBEARU BETTIS,

                                   Plaintiff,

                       -against-
                                                                     21-CV-7505 (JPC)
 OFFICER GRIJALUA; CAPTAIN DARDEN;
 WARDEN LINCOLN-VITALE; CAPTAIN                                   ORDER OF SERVICE
 KIZZLER; KANG, Physician Assistant;
 CAPTAIN A. JORDAN, Disciplinary Hearing
 Officer,

                                   Defendants.

JOHN P. CRONAN, United States District Judge:

       Plaintiff, currently incarcerated at the Westchester County Jail, brings this pro se action

under the Court’s federal question jurisdiction, alleging that Defendants at the Metropolitan

Correctional Center violated his constitutional rights. By order dated September 8, 2021, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP).1

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that summonses and the complaint be served within 90 days of the

date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses and

the complaint until the Court reviewed the complaint and ordered that a summons be issued. The


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-07505-JPC Document 6 Filed 09/18/21 Page 2 of 4




Court therefore extends the time to serve until 90 days after the date summonses are issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility

to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d

Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to

identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’

for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants, and check the box on the USM-285 forms labeled

“Check for service on U.S.A.” The Clerk of Court is further instructed to issue summonses and

deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect

service upon the defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                           CONCLUSION

        The Clerk of Court is instructed to issue summonses, complete the USM-285 forms with

the addresses for Defendants Officer Grijalua, Officer Darden, Warden Lincon-Vitale, Captain

Kizzler, Captain A. Jordan, and Physician Assistant Kang, check the box on the USM-285 forms

labeled “Check for service on U.S.A,” and deliver all documents necessary to effect service to the

U.S. Marshals Service.




                                                   2
            Case 1:21-cv-07505-JPC Document 6 Filed 09/18/21 Page 3 of 4




         The Clerk of Court is further directed to mail a copy of this order to Plaintiff, along with

an information package.

SO ORDERED.

Dated:     September 17, 2021
           New York, New York

                                                               JOHN P. CRONAN
                                                            United States District Judge




                                                  3
Case 1:21-cv-07505-JPC Document 6 Filed 09/18/21 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   Officer Grijalua
   Metropolitan Correctional Center
   150 Park Row
   New York, N.Y. 10007

   Officer Darden
   Metropolitan Correctional Center
   150 Park Row
   New York, N.Y. 10007

   Warden Lincon-Vitale
   Metropolitan Correctional Center
   150 Park Row
   New York, N.Y. 10007

   Captain Kizzler
   Metropolitan Correctional Center
   150 Park Row
   New York, N.Y. 10007

   Captain A. Jordan
   Metropolitan Correctional Center
   150 Park Row
   New York, N.Y. 10007

   Physician Assistant Kang
   Metropolitan Correctional Center
   150 Park Row
   New York, N.Y. 10007
